Title: From Alexander Hamilton to George Bush, 17 February 1794
From: Hamilton, Alexander
To: Bush, George



Treasury Department,February 17th. 1794.
Sir,

In your letter of the 5th. instant it is mentioned that the Merchants of Wilmington claimed an indulgence of 30 days after Bonds for duties fall due on a supposition of a similar indulgence at the Bank of the United States.
This is probably a mistaken conception of a different arrangement for selling drafts at the Bank upon collectors, for which in some instances a credit of 30 days is allowed to the purchaser and which does not operate to prolong the term of credit to the merchant.
The subject respecting drawbacks will be attended to in the present session of Congress and I believe will be regulated as desired.
In a recent settlement made at the Treasury with the Judge of the District of Delaware for salary it appears that two quarters salary have been paid to Mr. Bedford by you. Though the payment will be admitted as a credit in your account it ought to be observed that it was not authorised by any instruction from this Department and therefore irregular as well on that account as also deviating from the rule that salary accounts (where there is no instruction to the contrary) are to be paid quarterly upon settlements at the Treasury.
It is hoped that proper exertions will be made to bring up such of your returns as may be in arrears.
I am Sir   Your Obedient Servant

Alexander Hamilton

